     Case 2:18-cr-00909 Document 75 Filed on 09/11/20 in TXSD Page 1 of 7
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                           September 11, 2020
                       UNITED STATES DISTRICT COURT
                                                                            David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                          CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                 §
 Plaintiff                                §
                                          §
       v.                                 §           CRIMINAL NO. 2:18-909
                                          §
LARRY JOSEPH DIAZ,                        §
 Defendant.                               §

                      MEMORANDUM OPINION & ORDER

      Pending before the Court is Defendant Larry Joseph Diaz’s Emergency Motion for

Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (D.E. 72), to which the

Government has responded (D.E. 74). For the reasons stated herein, the motion is

DENIED.

I. BACKGROUND

      In 2018, Defendant pled guilty to possession with intent to distribute 23.98

kilograms of cocaine. He has served roughly seven months (10%) of his 70-month

sentence and has a projected release date, after good time credit, of January 19, 2025.

Defendant now moves the Court to reduce his sentence to time served with a “restrictive

supervised release term” because he recently recovered from COVID-19 and his

underlying medical conditions (hypertension and high cholesterol) make him particularly

vulnerable to severe illness or death should he become reinfected while in prison.

Counsel for Defendant submitted a request for home confinement to the warden at

Oakdale FCC on April 30, 2020, but the request was denied. Counsel submitted a request




                                          1
     Case 2:18-cr-00909 Document 75 Filed on 09/11/20 in TXSD Page 2 of 7




for compassionate release with the warden on May 19, 2020, but that request was also

denied.

II. LEGAL STANDARD

      The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s

sentence under limited circumstances:

             (c) Modification of an Imposed Term of Imprisonment.—
             The court may not modify a term of imprisonment once it has
             been imposed except that—
                 (1) in any case—
                    (A) the court, upon motion of the Director of the
                    Bureau of Prisons, or upon motion of the defendant
                    after the defendant has fully exhausted all
                    administrative rights to appeal a failure of the Bureau
                    of Prisons to bring a motion on the defendant’s behalf
                    or the lapse of 30 days from the receipt of such a
                    request by the warden of the defendant’s facility,
                    whichever is earlier, may reduce the term of
                    imprisonment (and may impose a term of probation or
                    supervised release with or without conditions that does
                    not exceed the unserved portion of the original term of
                    imprisonment), after considering the factors set forth
                    in section 3553(a) to the extent that they are
                    applicable, if it finds that—
                         (i) extraordinary and compelling reasons warrant
                         such a reduction . . . and that such a reduction is
                         consistent with applicable policy statements issued
                         by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

      The applicable United States Sentencing Commission policy statement provides

that extraordinary and compelling reasons for early release exist where:

             (A) Medical Condition of the Defendant.—
                 (i) The defendant is suffering from a terminal illness (i.e.,
                 a serious and advanced illness with an end of life
                 trajectory). A specific prognosis of life expectancy (i.e., a


                                            2
Case 2:18-cr-00909 Document 75 Filed on 09/11/20 in TXSD Page 3 of 7




           probability of death within a specific time period) is not
           required. Examples include metastatic solid-tumor
           cancer, amyotrophic lateral sclerosis (ALS), end-stage
           organ disease, and advanced dementia.

           (ii) The defendant is—
                (I) suffering from a serious physical or medical
                condition,
                (II) suffering from a serious functional or cognitive
                impairment, or
                (III) experiencing deteriorating physical or mental
                health because of the aging process,

               that substantially diminishes the ability of the
               defendant to provide self-care within the
               environment of a correctional facility and from
               which he or she is not expected to recover.

       (B) Age of the Defendant. –
           The defendant is (i) at least 65 years old; (ii) is
           experiencing a serious deterioration in physical or
           mental health because of the aging process; and (iii) has
           served at least 10 years or 75 percent of his or her term
           of imprisonment, whichever is less;

       (C) Family Circumstances. –
           (i) The death or incapacitation of the caregiver of the
           defendant’s minor child or minor children.

            (ii) The incapacitation of the defendant’s spouse or
            registered partner when the defendant would be the only
            available caregiver for the spouse or registered partner.

       (D) Other Reasons. –
           As determined by the Director of the Bureau of Prisons,
           there exists in the defendant’s case an extraordinary or
           compelling reason other than, or in combination with,
           the reasons described in subdivisions (A) through (C).

 U.S.S.G. § 1B1.13(1)(A), Application Note 1.




                                     3
     Case 2:18-cr-00909 Document 75 Filed on 09/11/20 in TXSD Page 4 of 7




       Even if “extraordinary and compelling reasons” for early release exist, the

Guidelines’ policy statements provide for a reduction in sentence only if a defendant “is

not a danger to the safety of any other person or the community, as provided in 18 U.S.C.

§3142(g).” U.S.S.G. § 1B1.13(2). Factors relevant to this inquiry include: (1) the nature

and circumstances of the offenses of conviction, including whether the offense is a crime

of violence, or involves a minor victim, a controlled substance, or a firearm, explosive, or

destructive device; (2) the weight of the evidence; (3) the defendant’s history and

characteristics; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by the defendant’s release. See 18 U.S.C. § 3142(g).

       The Court must also consider whether a reduction is consistent with the applicable

section 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The

applicable statutory factors include, among others: the defendant’s history and

characteristics; the nature and circumstances of the offense; the need for the sentence to

reflect the seriousness of the offense, promote respect for the law, and provide just

punishment for the offense; the need to deter criminal conduct and protect the public

from further crimes of the defendant; the need to provide the defendant with, among

other things, any needed medical treatment; and the various kinds of sentences available.

See 18 U.S.C. §§ 3553(a)(1)-(7).

       With respect to motions for compassionate release based on COVID-19:

              A review of a motion for release based on COVID-19 is
              highly fact-intensive and dependent on the specific conditions
              of confinement and medical circumstances faced by the
              defendant. Hence, a prisoner cannot satisfy his burden of
              proof by simply citing to nationwide COVID-19 statistics,


                                             4
       Case 2:18-cr-00909 Document 75 Filed on 09/11/20 in TXSD Page 5 of 7




                 asserting generalized statements on conditions of confinement
                 within the BOP, or making sweeping allegations about a
                 prison’s ability or lack thereof to contain an outbreak. . . .
                 [T]he rampant spread of the coronavirus and the conditions of
                 confinement in jail, alone, are not sufficient grounds to justify
                 a finding of extraordinary and compelling circumstances.
                 Rather, those circumstances are applicable to all inmates who
                 are currently imprisoned and hence are not unique to any one
                 person.

United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

        “In general, the defendant has the burden to show circumstances meeting the test

for compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex.

Sept. 25, 2019).

III. ANALYSIS

        Defendant is 35 years old and has served less than 10% of his sentence. He states

that he “has already contracted COVID-19 once and is still struggling with the effects of

the virus.” D.E. 72, pp. 1–2. He further claims that his underlying medical conditions—

hypertension and high cholesterol—make him particularly vulnerable to severe illness or

death should he become reinfected while in prison.1


         1. According to the Centers for Disease Control and Prevention, older adults (age 65 and above) and
people of any age who have certain underlying medical conditions are at higher risk for severe illness from COVID-
19. People with Certain Medical Conditions, CDC (July 17, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html. People of any age with the following conditions
are at increased risk of severe illness from COVID-19: Cancer, Chronic kidney disease; COPD (chronic obstructive
pulmonary disease); Immunocompromised state from solid organ transplant; Obesity; Serious heart conditions, such
as heart failure, coronary artery disease, or cardiomyopathies; Sickle cell disease; and Type 2 diabetes mellitus.
People with the following conditions might be at an increased risk for severe illness from COVID-19: Asthma
(moderate-to-severe); Cerebrovascular disease; Cystic fibrosis; Hypertension; Immunocompromised state from
blood or bone marrow transplant, immune deficiencies, HIV, use of corticosteroids, or use of other immune
weakening medicines; Neurologic conditions, such as dementia; Liver disease; Pregnancy; Pulmonary fibrosis;
Smoking; Thalassemia; and Type 1 diabetes mellitus.



                                                        5
       Case 2:18-cr-00909 Document 75 Filed on 09/11/20 in TXSD Page 6 of 7




        Defendant’s medical records show that he tested positive for SARS-CoV-2, the

novel coronavirus that causes COVID-19, on or about April 16, 2020. D.E. 74-1, p. 4. He

successfully recovered after four days of a dry cough, pain, fever, general malaise, and

loss of appetite. D.E. 74-2, p. 55. By April 20, Defendant had a cough, no fever, no chills,

no nausea, no vomiting, no stomach pain, and blood pressure of 126/84; he was pleasant,

cooperative, and within normal limits. Id., pp. 30–31. Defendant was an “asymptomatic

person in quarantine” until June 25, when he was released from isolation after he tested

negative for SARS-CoV-2. D.E. 74-1, p. 5; 74-2, p. 126.2 While Defendant’s blood

pressure was “elevated” on February 25 and April 16 (D.E. 74-1, p. 4), there was no

diagnosis of hypertension, and he repeatedly reported that he had no history of

hypertension. D.E. 74-2, pp. 75, 80, 120. There is also nothing to indicate that Defendant

ever became severely ill from COVID-19 or is still suffering any effects of the virus.

        Based on this record, the Court finds that extraordinary and compelling reasons do

not exist that would warrant compassionate release.

        IV. CONCLUSION

        For the foregoing reasons, Defendant’s Emergency Motion for Reduction in

Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (D.E. 72) is DENIED.




         2. “The immune response, including duration of immunity, to SARS-CoV-2 infection is not yet
understood. Patients infected with other betacoronaviruses (MERS-CoV, HCoV-OC43), the genus to which SARS-
CoV-2 belongs, are unlikely to be re-infected shortly (e.g., 3 months or more) after they recover. However, more
information is needed to know whether similar immune protection will be observed for patients with COVID-19.”
https://www.cdc.gov/coronavirus/2019-ncov/faq.html (last visited September 11, 2020).



                                                        6
Case 2:18-cr-00909 Document 75 Filed on 09/11/20 in TXSD Page 7 of 7




           September 11, 2020
 ORDERED _______________________________.



                                      ________________________________
                                          NELVA GONZALES RAMOS
                                      UNITED STATES DISTRICT JUDGE




                                 7
